NOT FOR PUBLICATION                         FILED
                                                                          JUL 29 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

LORIANN ANDERSON; et al.,                       No. 19-35871

                Plaintiffs-Appellants,          D.C. No. 3:18-cv-02013-HZ

and
                                                MEMORANDUM*
KERRIN FISCUS,

                Plaintiff,

 v.

SERVICE EMPLOYEES
INTERNATIONAL UNION (SEIU)
LOCAL 503, OREGON PUBLIC
EMPLOYEES UNION (OPEU), labor
organization; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Marco A. Hernandez, District Judge, Presiding

                              Submitted July 19, 2021**



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Loriann Anderson, Kenneth Hill, Rene Layton, Michael Miller, Bernard

Perkins, Dennis Richey, Kathie Simmons, Kent Wiles, and Melinda Wiltse appeal

from the district court’s judgment in their 42 U.S.C. § 1983 putative class action

alleging a First Amendment claim arising out of union membership dues. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

dismissal under Federal Rule of Civil Procedure 12(b)(6). Daniels-Hall

v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010). We affirm.

      The parties agree that this court’s intervening decision in Belgau v. Inslee,

975 F.3d 940 (9th Cir. 2020), cert. denied, No. 20-1120, 2021 WL 2519114 (June

21, 2021), controls the outcome of this appeal. We affirm the district court’s

judgment dismissing plaintiffs’ action for failure to state a claim. See Belgau, 975

F.3d at 946-69 (discussing state action), 950-52 (concluding that the Supreme

Court’s decision in Janus v. American Federation of State, County & Municipal

Employees, Council 31, 138 S. Ct. 2448 (2018), did not extend a First Amendment

right to avoid paying union dues that were agreed upon under validly entered union

membership agreements).

      Plaintiffs’ motion for summary affirmance, set forth in their reply brief, is

denied.

      AFFIRMED.



                                          2                                    19-35871